Citation Nr: 0735615	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph Moore, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, D.M. and A.C.




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.  He died in January 2002.  The appellant is his 
surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.  

The appellant testified before the undersigned at a March 
2005 hearing at the RO.  In February 2006, the Board issued a 
decision denying the clam for service connection for the 
cause of death.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2007, 
the Secretary of Veterans Affairs and the appellant, through 
her attorney, entered a Joint Motion to vacate the Board's 
decision and remand the case for further action.  The Court 
granted that motion later that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

In this case, the appellant submitted two letters from a 
private doctor, Dr. Laurence Skendzel, M.D., who suggested 
that the veteran's pancreatic cancer was a result of his 
exposure to Agent Orange while in the Republic of Vietnam.  
Dr. Skendzel also attached the briefs from several studies 
linking chemical exposure to pancreatic cancer.

The Court order to vacate the Board's February 2006 decision 
was premised on the conclusion that the VA had failed to 
obtain a VA medical nexus opinion.  The Joint Motion for 
Remand indicated that the VA opinion should determine whether 
the veteran's cause of death (pancreatic cancer) was related 
to his active duty service on either a direct or presumptive 
basis, and should state whether it was as likely as not that 
the circumstances of the veteran's active duty service either 
caused or contributed to his death.

Pancreatic cancer is not on the list of diseases that have 
been presumptively linked to herbicide exposure.  However, 
the availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions.  
Accordingly, a VA medical opinion of record is needed to 
address the private doctor's opinion.

Accordingly, the case is REMANDED for the following action:

1.  As indicated in the Court's order, the 
veteran's claims file should be provided to 
a VA physician who should review it and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the veteran's 
pancreatic cancer was either caused by or 
began during his military service (and 
specifically whether it was the result of 
herbicide exposure).  

Any opinion should be supported by a full 
rationale, and the physician should 
specifically discuss the opinion and cited 
studies that were provided by Dr. Laurence 
Skendzel, M.D.  In the event the 
physician's conclusions are inconsistent 
with those of Dr. Skendzel, an effort to 
explain the differences should be made.  

Relevant points that can be discussed in 
the report include, but are not limited to, 
why the physician finds cited studies 
persuasive or unpersuasive, whether the 
veteran has other risk factors for 
developing the claimed condition, and 
whether the claimed condition was 
manifested in an unusual manner.  

2.  The claim should then be 
readjudicated.  If any of the benefits 
sought are not granted, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

